"In any suit . . . against an insurance company to recover for a total loss sustained by fire, . . . the amount of damage shall be the amount expressed in the contract as the sum insured, and no other evidence shall be admitted on trial as to the value of the property insured. . . . Nothing in this section shall be construed to prevent the admission of testimony to prove over-insurance fraudulently obtained." Laws 1885, c. 93, s. 2. The loss in this case being total, and there being no "over-insurance fraudulently obtained," the plaintiff is entitled to "the amount expressed in the contract as the sum insured," and his statement of value in his proof of loss is not a defence.
Judgment on the verdict.
BLODGETT, J., did not sit: the others concurred.